DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

 Response to Amendment
Support for the amendments to claims 1 can be found in Applicant’s specification in P36.
The amendments to the claims have been entered.

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
Applicant alleges Ju states in the left column on 6296 that “Table 1 summaries the porosity measured by the Archimedes method and the shrinkage estimated by comparing the size of the disk before and after reduction”, and “the anode having a bulk density of 75% or less of a real density of the composite metal” as recited in claim 1 is different from the porosity in Table 1 of Ju (Remarks Pages 6-7). Applicant alleges that the Office Action’s position lacks reasonable evidence based on a thorough review of Ju and it is unknown that “18 micron” and “14.5 micron” as denoted in each Figure of Fig. 2 were calculated based upon any particles included in each Figure because there are many particles in each Figure (Remarks 8).
Please see Advisory Action mailed 04/21/2022 for the response to the above arguments.
Furthermore, Applicant’s arguments with respect to claims 1-4 have been considered but are moot due to the amendment to the claims.
A new rejection has been set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al (Preparation of Ni–Fe bimetallic porous anode support for solid oxide fuel cells using LaGaO3 based electrolyte film with high power density, given in the IDS of 1/21/2022) in view of Simpkins et al (US 20020081475 A1).
Regarding claim 1, Ju discloses an electrolyte layer-anode composite member for a fuel cell, the electrolyte layer-anode composite member comprising: 5an anode (Ni–Fe bimetallic porous anode substrate, p. 6295, left column); and a solid electrolyte layer having ion conductivity (LSGM9182 and SDC20 bi-layer film, p. 6295, left column), the anode being an aggregate of granules including a composite metal (see Fig. 2), the composite metal consisting of one or both of i) an alloy of Ni and Fe and ii) an intermetallic compound of Ni and Fe (NiO–Fe2O3 particles, p. 6295, left column), and the granules including a plurality of pores (p. 6296, left column, Fig. 2). 
Ju discloses 10the composite metal accounting for 80% by mass or more of the anode (as the substrate is made entirely of the NiO-Fe2O3 particles, p. 6295, left column), and the anode having a bulk density of 75% or less of a real density of the composite metal (see Table 1).
As shown in annotated Ju Fig. 2 on the next page, Ju discloses the anode being an aggregate of granules wherein the granules have a particle diameter Pa of 7 µm to 18 µm, which overlaps the claimed range of 5 µm to 30 µm [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)].


    PNG
    media_image1.png
    660
    1320
    media_image1.png
    Greyscale
 Annotated Ju Fig. 2

Ju further discloses that the thickness of the solid electrolyte layer is 6.5 µm (LSGM9182 and SDC20 bi-layer film, 6 µm for the LSGM9182 and approximately 500nm (0.5µm) for the SDC20, p. 2697, left column).
However Ju is silent to the thickness of the anode and therefore does not disclose a ratio Ta/Te between a thickness Te of the solid electrolyte layer and a thickness Ta of the anode is 10 or more and 200 or less.
In a similar field of endeavor, Simpkins teaches a solid oxide fuel cell including an anode that can have a composition of a combination of nickel and iron (P22). Simpkins teaches the anode can be disposed with a thickness of about 50 micron to 1000 micron (P22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Simpkins within the electrolyte layer-anode composite member for a fuel cell of Ju and modified Ju such that the anode had a thickness of about 50 micron to 1000 micron, given that Simpkins teaches an anode comprising a combination of nickel and iron and it would do no more than provide the predictable result of forming a successful anode. [The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).]
One of ordinary skill in the art would be able to calculate:
50 micron (Ta)/ 6.5 micron (Te)= ~7.69
1000 micron (Ta) / 6.5 micron (Te) = ~153.85
The ratio Ta/Te between a thickness Te of the solid electrolyte layer and a thickness Ta of the anode is of modified Ju is 7.69 or more and to 153.85 or less which overlaps with the claimed range of 10 or more and 200 or less [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)].

Regarding claim 2, Ju discloses wherein the pores have a diameter of 500nm or less (shown in annotated Ju Fig. 2 on the following page; given that four square lengths is approximately 4 microns, one square length would be approximately 1 micron or 1000nm, therefore half a square length would be 500 nm and smaller than half a square would be less than 500 nm).


    PNG
    media_image2.png
    658
    1317
    media_image2.png
    Greyscale
 Annotated Ju Fig. 2

Regarding claim 3, Ju discloses a cell structure (SOFC single cell) comprising: the electrolyte layer-anode composite member for a fuel cell and a cathode arranged on a side of the solid electrolyte layer (p. 6295, both columns).

Regarding claim 4, Ju discloses a fuel cell comprising, the cell structure, a fuel channel for supplying fuel to the anode, and an oxidizer channel for supplying an oxidizer to the cathode (p. 6295, both columns).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729